DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed January 25, 2022. In virtue of this communication, claims 1-2, 4-8, 10-12 and 14 are currently patentable. 

Allowable Subject Matter
Claims 1-2, 4-8, 10-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Devyver et al. (US 9622326 B1) in view of Edwards (US 20080284716 Al) discloses an illuminator drive module 122 may drive the one or more illuminators 110, such as activating them to emit light when in an active state or deactivating them to cease emitting light when in an inactive state. The illuminator drive module 122 may provide variable illumination intensity with the one or more illuminators 110. This variation in illumination may be provided to improve user experience, to reduce power consumption, and so forth. In some implementations, such as where the one or more illuminators 110 comprise LEDs, the illuminator drive module 122 may be configured to drive the LEDs with a pulse-width modulated (PWM) signal to create visible light having a first brightness level (e.g., a visible brightness level). In some implementations, the illuminator drive module 122 may be able to alter a current value provided to the illuminators 110 to affect the intensity of the light output by the illuminators 110, for example, during individual light pulses of a PWM light signal. This can resultantly affect the overall brightness level of the visible light output by the PWM modulated illuminators 110. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624